Citation Nr: 0525112	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1950 to July 
1951, as well as unverified reserve component service prior 
to his active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
service connection for PTSD.  The veteran's timely 
disagreement was received by VA in February 2002, and the RO 
issued a statement of the case (SOC) in September 2002.  The 
veteran submitted a timely substantive appeal in September 
2002.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in May 2005 by 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that he served in Korea with Company B, 
439th Engineer Construction Battalion, 32nd Engineer 
Construction Group.  The veteran's DD214 reflects that he 
received the Korean Service Ribbon.  The veteran testified 
that his unit was attached to the 2nd Infantry Division, 
which saw combat in Korea.  He further testified that, as his 
unit was engaged in laying roads and bridges for the 2nd 
Infantry Division as it engaged the enemy, his unit was 
exposed to enemy fire or combat situations on a frequent, 
essentially daily, basis.  The veteran also testified that 
his unit or engineering group was awarded a Presidential Unit 
Citation.  The veteran has also described other stressors, 
and the Board notes that the veteran has been granted service 
connection for disability related to exposure to cold.  

The record reflects that the veteran's claim for service 
connection for PTSD was initially denied on the basis that no 
diagnosis of PTSD had been medically assigned.  Now that the 
veteran has provided medical evidence of assignment of a 
diagnosis of PTSD, VA must attempt to verify the veteran's 
alleged in-service stressors.  Attempts to verify the 
veteran's alleged stressors through all available sources, to 
include contacting the United States Armed Services Center 
for Unit Records Research (USASCURR), should be undertaken.  
The efforts must be documented, and, if such efforts are 
unsuccessful, the veteran should be so informed.  The veteran 
should also be advised of alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The AMC/RO should again notify the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159(b) 
(2004).  

2.  The AMC/RO should ask the veteran if 
he has been treated at any VA facilities 
other than the Bay Pines, Oakland Park, 
or Miami VA Medical Centers (VAMCs).  The 
AMC/RO should obtain all treatment 
records for the veteran from each of 
those VAMCs from January 2002 to the 
present, and should obtain any records of 
treatment records relating to PTSD for 
the period of time identified by the 
veteran from any other treating VA or 
private facility identified by the 
veteran.  All attempts to obtain records 
should be documented in the file.  The 
veteran is to be notified of any 
unsuccessful efforts.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for service 
connection for PTSD, including any 
contemporaneous documentation of combat 
situations or stressors, such as letters 
written at the time, photographs, 
diaries, statements from former fellow 
service members, and the like.  

4.  The National Personnel Records Center 
(NPRC) should again be asked to search 
for the veteran's service personnel or 
administrative records, such as 
performance evaluations, which would 
disclose the dates of the veteran's 
service in Korea, and which might reflect 
or discuss the veteran's specific duties 
in service.  NPRC should be asked to 
supply any available records for the 
veteran.  In particular, NPRC, including 
through the Army Reference Branch, should 
be requested to search for any record 
reflecting the veteran's assigned 
location and for records of Presidential 
Unit Citation, Meritorious Unit 
Commendation, or other similar award to 
the 439th Engineer Construction Battalion 
or the 32nd Engineer Construction Group 
during the Korean War.  

5.  If no additional records for the 
veteran's active duty are obtained from 
the NPRC, or if the veteran's record 
appears to remain incomplete, the AMC/RO 
should attempt to obtain the records of 
the veteran's reserve component service, 
request U.S. Army Reserve Personnel 
Command (ARPERSCOM, formerly the Army 
Reserves Personnel Center (ARPERCEN)), or 
the Adjutant General of the Pennsylvania 
Army National Guard, or evidence from any 
other available source, so that the dates 
during which the veteran served in Korea 
or any other available records pertaining 
to the veteran may be obtained.  

6.  A summary of the stressors related by 
the veteran, including specific incidents 
and his description of general proximity 
to combat, together with a copy of the 
veteran's DD214, and any other documents 
deemed necessary or relevant, should be 
sent to the USASCURR (formerly 
Environmental Support Group), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The RO should ask USASCURR to verify the 
stressors, if possible, and to provide 
the unit history and operational reports 
for the veteran's unit during the 
veteran's 5-month tour of service in 
Korea during his active service of 10 
months from September 1950 to July 1951.  
If no unit history for the 32nd Engineer 
Construction Group is available, records 
pertaining to the higher command, or to 
the 439th Engineer Construction 
Battalion, should be obtained.  If 
records reflect that the 32nd Engineer 
Group or the 439th Engineer Construction 
Battalion was attached to the 2nd 
Infantry Division, records of the 2nd 
Infantry Division for the period during 
which the veteran was stationed in Korea 
should also be obtained.  

7.  Thereafter, the RO should review the 
claims file and make a specific written 
determination as to whether the veteran 
was exposed to a verified stressor, or 
stressors, in service, and, if so, the 
nature of the verified stressor or 
stressors established by the record.

8.  Regardless of whether the veteran's 
alleged stressors are verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
nature of and etiology of any psychiatric 
disorder found to be present.  The 
summary of verified stressors, if any, 
should be provided to the examiner.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
provide a current psychiatric diagnosis, 
if appropriate, and to state whether a 
diagnosis of PTSD is appropriate.  The 
examiner should provide medical opinion 
as to whether it is at least as likely as 
not (a 50 percent, or greater, 
likelihood) that the veteran has a 
current psychiatric disability as a 
result of the veteran's active military 
service or any incident therein.  If the 
examiner assigns a diagnosis of PTSD, he 
or she is requested to state whether the 
diagnosis is predicated on a verified 
stressor.  If the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

9.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

